In The
                                      Court of Appeals
                             Seventh District of Texas at Amarillo

                                              No. 07-20-00267-CV


                                IN THE MATTER OF A.S.H., A JUVENILE

                                 On Appeal from the 84th District Court
                                       Hansford County, Texas
                   Trial Court No. JVO00148, Honorable Curt W. Brancheau, Presiding

                                                January 8, 2021

                                      MEMORANDUM OPINION
                                Before PIRTLE and PARKER and DOSS, JJ.


          Appellant, A.S.H.,1 a juvenile, appeals from the trial court’s orders of adjudication

and disposition. Now pending before this Court is A.S.H.’s motion to voluntarily dismiss

her appeal. Attached to the motion is a “Waiver of Right to Appeal” signed by A.S.H. and

her attorney.          The waiver provides that A.S.H. has been informed of the possible

consequences of waiving her right to appeal and voluntarily and knowingly waives the

right to appeal.




          1   To protect the privacy of the minor involved, we refer to her by her initials. See TEX. R. APP. P.
9.8(c).
      We conclude that the motion to dismiss demonstrates that A.S.H. has waived her

right to appeal in accordance with section 51.09 of the Family Code and complies with

the requirements of Rule of Appellate Procedure 42.1(a)(1). See In re A.S.H, No. 07-20-

00267-CV, 2020 Tex. App. LEXIS 10153, at *3-4 (Tex. App—Amarillo Dec. 18, 2020,

order). As no decision of the Court has been delivered to date and granting the motion

will not prevent any party from seeking relief to which it would otherwise be entitled, we

grant the motion. The appeal is dismissed. No motion for rehearing will be entertained

and our mandate will issue forthwith.




                                                       Lawrence M. Doss
                                                          Justice




                                            2